¶145 (concurring) — The majority opinion lavishes praise on the “highly respected, honorable, and thoughtful” prosecutor who negotiated an agreement whereby he did not seek the death penalty against Gary Ridgway in exchange for the serial killer providing certain information. Majority at 622. With equal fervor, the dissent asserts that there was “nothing rational” about the prosecutor’s plea deal with Ridgway. Dissent at 648 n.24.
Alexander, C.J.
*641¶146 This court should refrain from commenting on the qualities of individual prosecutors, as that is a matter properly within the purview of the public and not justices. Ridgway’s sentence, and the considerations that led to the sparing of his life, are not before us. Therefore, while I concur with the majority’s result, I write separately simply to express my view that both the majority and dissenting opinions needlessly and improperly delve into matters of prosecutorial discretion. While we may have personal views about controversies beyond our docket, such views do not belong in the decisions announced by this court.
Fairhurst, J., concurs with Alexander, C.J.